ICJ_054_ICAOCouncil_IND_PAK_1972-01-19_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS
ET ORDONNANCES

1972

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

APPEL CONCERNANT LA COMPETENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN) |

ORDONNANCE DU 19 JANVIER 1972

1972

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

ORDER OF 19 JANUARY 1972
Mode officiel de citation:

Appel concernant la compétence du Conseil de l'OACI, ordonnance du
19 janvier 1972, C.L.J. Recueil 1972, p. 3.

Official citation:

Appeal Relating to the Jurisdiction of the ICAO Council, Order of 19
January 1972, I.C.J. Reports 1972, p. 3.

 

same 359 |

 

 
19 JANVIER 1972

ORDONNANCE

APPEL CONCERNANT LA COMPETENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

19 JANUARY 1972

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 1972 1972

19 January

, General List
19 January 1972 No. 54

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

ORDER

The Vice-President of the International Court of Justice, Acting
President under Article 13 of the Rules of Court,

Having regard to Article 48 of the Statute of the Court and to Article
37 of the Rules of Court,

Having regard to the Order of 3 December 1971, extending to 22 De-
cember 1971 the time-limit for the filing of the Memorial of the Govern-
ment of India,

Whereas the Memorial of the Government of India was filed within
the time-limit so fixed;

Whereas the Government of Pakistan has made known its views on
the time needed for the preparation of its Counter-Memorial, and the
Government of India has indicated that it wishes to submit a Reply to the
Counter-Memorial to be filed by the Government of Pakistan;

Fixes as follows the time-limits for the further proceedings:
For the filing of the Counter-Memorial of the Government of Pakistan:
29 February 1972;
ICAO COUNCIL (ORDER 19 I 72) 4

For the filing of the Reply of the Government of India: 30 March 1972;

For the filing of the Rejoinder of the Government of Pakistan: 28 April
1972.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this nineteenth day of January, one
thousand nine hundred and seventy-two, in three copies, one of which will
be placed in the Archives of the Court and the others transmitted to the
Government of India and the Government of Pakistan, respectively.

(Signed) F. AMMOUN,
Vice-President.

(Signed) S. AQUARONE,
Registrar.
